March 11




                                           ISTRIC
                                      TES D      TC
                                    TA
                                                              O
                               S




                                                               U
                             ED




                                                                RT




                                                  TED
                         UNIT




                                            GRAN
                                                                    R NIA




                                                           en
                                                    d M. Ch
                          NO




                                                dwar
                                        Judge E
                                                                    FO
                              RT




                                                                LI




                                   ER
                               H




                                                              A




                                        N                       C
                                                          F
      DATED: March 11, 2019                 D IS T IC T O
                                                  R
